            Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



  NATIONAL ASSOCIATION OF
  CONSUMER ADVOCATES, et al.,

                            Plaintiffs,

                     v.                                  Civil Action No. 1:20-cv-11141-JCB


  David Uejio, in his official capacity as Acting
  Director of the Consumer Financial Protection
  Bureau, et al.,

                            Defendants.


                                 JOINT STIPULATION OF FACTS


       To narrow the issues presented before the Court during summary judgment briefing, the

parties hereby stipulate to the following facts:

       1.       Defendants created and operated the Taskforce on Federal Consumer Financial
                Law (“Taskforce”) in a manner that did not comply with requirements that apply
                to advisory committees under the Federal Advisory Committee Act (“FACA”).

       2.       Defendants did not create the Taskforce in a manner that complied with FACA’s
                pre-chartering requirements. In particular:

                a.        Defendants did not make formal findings concerning whether (1) the
                          Taskforce is “in the public interest in connection with the performance of
                          duties imposed on that agency by law,” 5 U.S.C. App. 2 § 9(a)(2); (2) the
                          Taskforce is “essential to the conduct of agency business,” 41 C.F.R.
                          § 102-3.30(a); and (3) “the information to be obtained [through the
                          Taskforce] is not already available through another advisory committee or
                          source within the Federal Government.” Id.

                b.        Defendants did not meaningfully consult with the General Services
                          Administration in the manner that would be required if 5 U.S.C. App. 2 §
                          9(a)(2) and 41 C.F.R. § 102-3.60(a) applied.
            Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 2 of 7




                c.     Defendants did not prepare a “plan to attain fairly balanced membership”
                       on the Taskforce in the manner that would be required if 41 C.F.R. § 102-
                       3.60(a), (b)(3) applied.

       3.       Defendants did not hold Taskforce meetings in a manner that would have
                complied with the following requirements if they applied:

                a.     Defendants did not ensure that “[e]ach [Taskforce] meeting [was] open to
                       the public.” 5 U.S.C. App. 2 § 10(a)(1).

                b.     Defendants did not provide “timely notice of each such meeting . . . in the
                       Federal Register.” 5 U.S.C. App. 2 § 10(a)(2).

                c.     Defendants did not permit “interested persons to . . . attend, appear before,
                       or file statements with [the Taskforce].” 5 U.S.C. § 10(a)(3); 41 C.F.R. §
                       102-3.140(c), (d).

                d.     Defendants did not ensure that “[e]ach [Taskforce] meeting [was] held at a
                       reasonable time and in a manner or place reasonably accessible to the
                       public.” 41 C.F.R. § 102-3.140(a).

       4.       Defendants did not make “available for public inspection” all the “records,
                reports, transcripts, minutes, appendixes, working papers, drafts, studies, agenda,
                or other documents which were made available to or prepared for or by [the
                Taskforce].” 5 U.S.C. App. 2 § 10(b).

       In light of these stipulations, there are two remaining merits issues before the Court. The

first is whether the Taskforce was constituted in such a matter that it was subject to FACA’s

requirements. This includes the question whether the Taskforce falls within FACA’s exemption

for advisory committees that are “composed wholly of full-time, or permanent part-time, officers

or employees of the Federal Government[.]” 5 U.S.C. App. 2 § 3(2). The second is whether the

Taskforce was “fairly balanced in terms of the points of view represented and the functions to be

performed.” 5 U.S.C. App. 2 § 5(b)(2), (c); 41 C.F.R. § 102-3.30(c).

       To aid the Court in its review of the remaining merits questions, and to avoid unnecessary

contested motions practice, Defendants have agreed that Plaintiffs may submit, and Defendants




                                                 2
            Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 3 of 7




will not object to, Plaintiffs’ motion to supplement the record with the following documents for

the Court’s consideration:1

       1.       The February 5, 2020 letter sent to Defendants by U.S. Senators Warren and
                Brown regarding the Taskforce.

       2.       Defendants’ February 19, 2020 letter and addendum responding to the Senators’
                February 5, 2020, letter.

       3.       The following offer emails and letters for Taskforce members:

                a.     The January 10, 2020 email to Howard Beales with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 10, 2020 “Official Offer Letter” and the
                       “CFPB Ethics Office – Notice to Prospective CFPB Employee.”

                b.     The January 10, 2020 email to Thomas Durkin with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 9, 2020 “Official Offer Letter” and the “CFPB
                       Ethics Office – Notice to Prospective CFPB Employee.”

                c.     The January 13, 2020 email to Jean Noonan with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 13, 2020 “Official Offer Letter” and the
                       “CFPB Ethics Office – Notice to Prospective CFPB Employee.”

                d.     The January 14, 2020 email to William MacLeod with the subject line
                       “Offer for Expert Appointment - Macleod,” along with a January 15, 2020
                       “Official Offer Letter.”

       4.       The following appointment emails and letters for Taskforce members:

                a.     The January 9, 2020 email to Howard Beales with the subject line
                       “Appointment letter from Director Kraninger,” along with the attachment
                       “Taskforce Appointment Letter – J. Howard Beales._111.pdf.”

                b.     The January 9, 2020 email to Thomas Durkin with the subject line
                       “Appointment letter from Director Kraninger,” along with the attachment
                       “Taskforce Appointment Letter – Thomas Durkin.pdf.”




1
 To allow Plaintiffs sufficient time to review the listed documents and prepare their motion for
summary judgment, Plaintiffs have filed, and the Court has granted, an unopposed motion to
extend the briefing schedule by three weeks.
                                                3
     Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 4 of 7




         c.     The January 9, 2020 email to Jean Noonan with the subject line
                “Appointment letter from Director Kraninger,” along with the attachment
                “Taskforce Appointment Letter – Jean Noonan.pdf.”

         d.     The January 9, 2020 email to Todd Zywicki with the subject line
                “Appointment letter from Director Kraninger,” along with the attachment
                “Taskforce Appointment Letter – Todd Zywicki.pdf.”

5.       The following correspondence with, and documents sent to, the Taskforce
         members discussing the terms of their employment, the nature of their
         appointments, and ethics considerations related to their hiring:

         a.     The December 16, 2019 email sent by CFPB employee Amber Vail to
                William MacLeod with the subject line “Re: William C. MacLeod – OGE
                Form 450.”

         b.     The December 18, 2019 email (with attachments) sent by CFPB employee
                Amber Vail to William MacLeod with the subject line “Some Additional
                Information.”

         c.     The December 20, 2019 email (with attachments) by CFPB employee
                Amber Vail to Jean Noonan and her colleague Ryan Stinneford with the
                subject line “Information Related to Ms. Noonan’s Potential Employment
                to the Bureau’s Taskforce.”

         d.     The December 14, 1999 OGE opinion entitled “99 x 24.”

         e.     The August 1, 1983 OLC opinion entitled “Restrictions on Federal
                Appointee’s Continued Employment by a Private Law Firm.”

         f.     The October 28, 1993 OLC opinion entitled “Applicability of the
                Emoluments Clause to Non-Government Members of ACUS.”

         g.     The January 2, 2020 email sent by CFPB employee Amber Vail to
                William MacLeod with the subject line “Re: William C. MacLeod – OGE
                Form 450.”

         h.     The January 9, 2020 email thread between Todd Zywicki and CFPB
                employee Matt Cameron discussing how Mr. Zywicki should track the
                days on which he works for the Bureau.

         i.     The January 12, 2020 email thread between Todd Zywicki and CFPB
                employee Matt Cameron with the subject line “Regarding your recent
                appointment to the Taskforce on Federal Consumer Financial Law.”




                                        4
            Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 5 of 7




                j.     The orientation emails sent to the Taskforce members on January 9 and
                       16, 2020, with the subject line “Regarding your recent appointment to the
                       Taskforce on Federal Consumer Financial Law.”

       6.       The following ethics agreements, Taskforce Service Member Agreements, and
                memoranda of understanding (MOU) signed by the Taskforce members:

                a.     The January 29, 2020 ethics agreement signed by Thomas Durkin.

                b.     The February 5, 2020 ethics agreement signed by William MacLeod.

                c.     The February 6, 2020 ethics agreement signed by Howard Beales.

                d.     The February 10, 2020 ethics agreement signed by Todd Zywicki.

                e.     The MOU signed by William MacLeod and attached to an email he sent
                       on January 15, 2020, with the subject line “Official Offer Letter.”

                f.     Taskforce Service Member Agreements that were attached to orientation
                       emails sent to the Taskforce members on January 9, 2020, with the subject
                       lines “Regarding your recent appointment to the Taskforce on Federal
                       Consumer Financial Law.”2

       7.       The following internal agency emails and documents discussing the nature and
                hiring of the Taskforce members’ appointments, as well as related ethics
                considerations:

                a.     The December 30, 2019 email from Yasaman Sutton to Amber Vail with
                       the subject line “Waiver Consultation – [redacted].”

                b.     The January 2, 2020 email from Kerri Dunham to Kate Fulton with the
                       subject line “Zywicki and Taskforce Update.”

                c.     The January 8, 2020 email from Nathaniel Webber to Kerri Dunham with
                       the subject line “Taskforce hiring status confirmation.”

                d.     The January 9, 2020 email from then-Director Kathleen Kraninger to all
                       CFPB employees with the subject line “Happy New Year, Taskforce on
                       Federal Consumer Financial Law, etc.”

                e.     The January 29, 2020 email from Matt Cameron to Yasaman Sutton with
                       the subject line “Re: Taskforce Compensation.”


2
 These agreements are unsigned; the Bureau was unable to locate signed versions or to
determine whether the Taskforce members ever signed the agreements.

                                                5
            Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 6 of 7




       8.       The following internal agency emails and documents related to the applications
                the Bureau received from candidates interested in serving on the Taskforce.

                   a. The October 19, 2019 email from Matt Cameron to Andrew Duke with the
                      subject line “For the Director.”

                   b. The application package from Professor Prentiss Cox, including his
                      October 25, 2019 cover letter and c.v.

                   c. The November 26, 2019 email from Professor Kathleen Engel to then-
                      Director Kathleen Kraninger with the subject line “Interview for Position
                      on Task Force on Consumer Law.”

Dated: July 30, 2021

                                                    Respectfully submitted,

                                                    /s/ Kristen P. Miller____
                                                    Kristen Miller (D.C. Bar No. 229627)*
                                                    John Lewis (D.C. Bar No. 1033826)*
                                                    Sean Lev (D.C. Bar No. 449936)*
                                                    Democracy Forward Foundation
                                                    P.O. Box 34553
                                                    Washington, DC 20043
                                                    (202) 601-2483
                                                    kmiller@democracyforward.org
                                                    jlewis@democracyforward.org
                                                    slev@democracyforward.org

                                                    David A. Nicholas (BBO# 553996)
                                                    Of Counsel
                                                    Wolf Popper LLP
                                                    20 Whitney Road
                                                    Newton, MA 02460
                                                    (617) 964 - 1548
                                                    dnicholas@wolfpopper.com

                                                    Counsel for Plaintiffs
                                                    *Pro Hac Vice




                                                6
Case 1:20-cv-11141-JCB Document 54 Filed 07/30/21 Page 7 of 7




                                  STEPHEN VAN METER
                                  Acting General Counsel

                                  STEVEN Y. BRESSLER
                                  Acting Deputy General Counsel

                                  CHRISTOPHER DEAL
                                  Senior Litigation Counsel

                                  /s/ Lawrence DeMille-Wagman
                                  LAWRENCE DEMILLE-WAGMAN
                                  Senior Litigation Counsel
                                  Phone: 202-435-7957
                                  E-mail: lawrence.demille-wagman@cfpb.gov

                                  Consumer Financial Protection Bureau
                                  1700 G Street, N.W.
                                  Washington, D.C. 20552
                                  Counsel for Defendants




                              7
